United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS          March 15, 2006
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                                No. 03-40789
                              Summary Calendar



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,
versus

ALEJANDRO DEL BOSQUE,

                                                   Defendant-Appellant.


                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                           (M-02-CR-842-1)
                         - - - - - - - - - -

Before JONES, Chief Judge, and JOLLY and WIENER, Circuit Judges.

PER CURIAM:*

     This matter is before us on remand from the Supreme Court for

reconsideration in light of United States v. Booker.1             At our

request, the parties have commented on the impact of Booker.             As

the parties agree that Booker has no effect on this case, we

reinstate    our   judgment     affirming   Defendant-Appellant    Hector

Alejandro Del Bosque’s conviction and sentence.

AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         543 U.S. ——, 125 S. Ct. 738 (2005).